                                                                                                 Case 2:19-cv-02216-JAD-EJY Document 14 Filed 02/19/20 Page 1 of 2



                                                                                            1   STEVEN H. BURKE, ESQ.
                                                                                                Nevada Bar No. 14037
                                                                                            2   LAW OFFICE OF STEVEN H. BURKE, LLC
                                                                                                D.B.A. THE 808 FIRM
                                                                                            3   9205 W. Russell Road, Suite 240
                                                                                                Las Vegas, Nevada 89148
                                                                                            4   T: 702-793-4369 | F: 702-793-4301
                                                                                                Email: stevenburkelaw@gmail.com
                                                                                            5
                                                                                                Attorney for Plaintiff
                                                                                            6

                                                                                            7                                UNITED STATES DISTRICT COURT
                                                                                            8                                       DISTRICT OF NEVADA
                                                                                            9     PAUL SPECA, an individual                           Case No. 2:19-cv-02216-JAD-EJY
                                                                                           10                        Plaintiff,
                                                                                                                                                      JOINT STIPULATION TO CONTINUE
                                                                                           11     vs.                                                 ENE SESSION
Law Office of Steven H. Burke, LLC

                                     9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                           12     HOME DEPOT U.S.A., INC.; DOES I                     Date: February 28, 2020
                                        TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                                  through X; and ROE Corporations XI                  Time: 9:30 a.m.
                                                                                           13     through XX, inclusive,                              Judge: Hon. Daniel J. Albregts
       d.b.a. The 808 Firm




                                                                                           14                        Defendant.
                                                                                           15

                                                                                           16           Plaintiff, Paul Speca (“Mr. Speca” or “Plaintiff”) and Defendant Home Depot U.S.A., Inc.

                                                                                           17   (“Defendant”), by and through their respective counsel of record, hereby file this Joint Stipulation to

                                                                                           18   Continue the ENE Session currently scheduled for February 28, 2020 to April 28, 2020. Should the

                                                                                           19   Court not be able to schedule the continued ENE to April 28, 2020, then the parties agree to a

                                                                                           20   continued date of April 29, 2020 or April 30, 2020.

                                                                                           21   ///

                                                                                           22   ///

                                                                                           23   ///

                                                                                           24   ///

                                                                                           25   ///

                                                                                           26   ///

                                                                                           27   ///

                                                                                           28   ///


                                                                                                                                              Page 1 of 2
                                                                                                 Case 2:19-cv-02216-JAD-EJY Document 14 Filed 02/19/20 Page 2 of 2



                                                                                            1          This Stipulation to Continue ENE Session was made because Plaintiff will be out-of-state on
                                                                                            2   February 28, 2020 and Defendant has agreed to accommodate Plaintiff with the continuance.
                                                                                            3          IT IS SO STIPULATED.
                                                                                            4   DATED this 19th day February, 2020.       DATED this 19th day February, 2020.
                                                                                            5
                                                                                                LAW OFFICES OF STEVEN H. BURKE,            OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                            6   LLC                                        STEWART, P.C.

                                                                                            7
                                                                                                /s/ Steven H. Burke                        /s/ Amy L. Howard
                                                                                            8   Steven H. Burke                            Suzanne L. Martin
                                                                                            9   Nevada Bar No. 13136                       Nevada Bar No. 8833
                                                                                                DBA the 808 Firm                           Amy L. Howard
                                                                                           10   9205 W. Russell Road                       Nevada Bar No. 13946
                                                                                                Suite 240                                  Wells Fargo Tower
                                                                                           11   Las Vegas, NV 89148                        Suite 1500
Law Office of Steven H. Burke, LLC




                                                                                                Attorneys for Plaintiff                    3800 Howard Hughes Parkway
                                     9205 W. Russell Rd., Ste. 240, Las Vegas, NV. 89148




                                                                                           12
                                                                                                                                           Las Vegas, NV 89169
                                        TEL.: (702) 793-4369 FAX: (702) 793-4301




                                                                                           13                                              Attorneys for Defendant
       d.b.a. The 808 Firm




                                                                                           14
                                                                                                                                            ORDER
                                                                                           15
                                                                                                     ITITISISSO
                                                                                                              SOORDERED.
                                                                                                                ORDERED. The Court will enter a separate order resetting the Early
                                                                                           16
                                                                                                  Neutral Evaluation.
                                                                                           17
                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                           18        DATED: February, 20, 2020

                                                                                           19                                               DATED
                                                                                           20                                     __________________________
                                                                                                                                  Daniel J. Albregts
                                                                                           21                                     United States Magistrate Judge

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28


                                                                                                                                           Page 2 of 2
